United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Quincy, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1844
Issued: January 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 9, 2015 appellant, through counsel, filed a timely appeal of an April 17,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral knee
injuries due to factors of her employment.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On October 19, 2012
appellant, then a 52-year-old city carrier, filed an occupational disease claim (Form CA-2) noting
that on July 5, 2012 she first realized the work-related nature of an October 18, 2010 injury
1

5 U.S.C. § 8101 et seq.

incurred while walking with a heavy mailbag on uneven surfaces. The claim form also noted
that this claim was originally sent to OWCP as a recurrence from an injury sustained in
May 2012.
In support of her claim, appellant submitted a report dated July 5, 2012, from Dr. David
Bingham, an osteopath. Dr. Bingham reported appellant’s bilateral knee pain of four to five
years was worsened by carrying her mailbag while walking on uneven surfaces and traversing
stairs. He found that she walked with a limp on the right and had limited range of motion in her
right knee with normal strength. Dr. Bingham reported significant patellar crepitus bilaterally
and strongly positive patellar grind test on the right. He reviewed x-rays and diagnosed
tricompartmental osteoarthritis with full-thickness joint loss in the right knee and on the left less
loss of cartilage height. Dr. Bingham diagnosed bilateral knee osteoarthritis. He concluded,
“This patient has pretty advanced osteoarthritis of her knees for someone her age. Given her
lack of history of major trauma, I think it is reasonable to assume that a significant component is
wear, it has to do with her carrying a heavy load for over two decades for the [employing
establishment].”
Appellant asserted that she had worked for the employing establishment for 31 years and
had been a letter carrier for 28 years. She alleged that she was required to walk on uneven
ground, up and down steps and through ice and snow. Appellant noted that she was required to
carry a mailbag and attributed her knee conditions to these activities.
In a letter dated November 16, 2012, OWCP requested additional factual and medical
evidence in support of appellant’s claim. Appellant submitted an additional statement describing
her job duties on July 4, 2012 including carrying a mailbag weighing up to 30 pounds for six
hours a day while walking 6 to 10 miles. She noted that walking through snow and ice, on
uneven ground, climbing steps, stooping and bending were hard for her and contributed to her
knee condition.
Dr. Bingham completed a note on August 23, 2012 and diagnosed bilateral knee
osteoarthritis.
In a report dated December 10, 2012, Dr. Bingham noted that he first examined appellant
on July 5, 2012 due to her bilateral knee conditions. He described appellant’s employment
duties as a mail carrier of 20 years including carrying a heavy bag up and down stairs and while
long distance walking. Dr. Bingham found severely limited range of motion in appellant’s right
knee with prominent patellar crepitus on active and passive range of motion of both knees. He
reviewed x-rays which demonstrated severe tricompartmental arthritis especially in the
patellofemoral compartment of both knees with considerable loss of joint space. Dr. Bingham
diagnosed severe osteoarthritis of bilateral knees worse on the right. He concluded:
“As for the cause of this disease, lacking significant history of trauma and severity
of the arthritis, certainly a long history of load bearing is likely a considerable
contributing factor to this. It is certainly unusual to have arthritis this severe in a
patient this young and fit with no significant history of knee injury. I suspect that
especially the need to carry heavy loads up and down stairs is a significant

2

contributing factor to her arthritis and certainly her need to continue doing so is
her major exacerbating factor at this time.”
OWCP denied appellant’s claim by decision dated January 24, 2013. It found that
Dr. Bingham’s reports addressing a causal relationship between appellant’s duties and her
condition were speculative and equivocal.
Counsel requested an oral hearing before an OWCP hearing representative on
February 1, 2013. Dr. Bingham submitted a report dated March 26, 2013 and contended that he
was unable to provide a specific cause or relationship of her osteoarthritis. He opined that there
was a possibility that appellant’s mail carrying was a contributing factor, but that he could not
confirm that this was the only or even dominant factor given the many possible causes of
osteoarthritis and the fact that it was a degenerative disease.
Appellant testified at the oral hearing on May 17, 2013 that she had undergone knee
replacement surgery on the left on March 27, 2013 and on the right on April 18, 2013. She also
submitted a newspaper article regarding her knee replacements.
By decision dated August 1, 2013, an OWCP hearing representative found that
Dr. Bingham’s reports were insufficient to establish a causal relationship between appellant’s
diagnosed condition and her employment. The Board reviewed this decision on February 18,
20142 and found that Dr. Bingham’s reports were equivocal on the relationship between
appellant’s diagnosed condition and her employment. The Board determined that these reports
were not sufficient to meet appellant’s burden of proof.
Following the Board’s February 18, 2014 decision, counsel requested reconsideration
through a letter dated and received by OWCP on November 19, 2014. He submitted an
additional report from Dr. Bingham dated May 20, 2014. Counsel again noted that as a mail
carrier appellant walked long distances carrying heavy packages which resulted in an abnormal
increased strain across her knees and left her very susceptible to increased wear. Dr. Bingham
also reported that appellant believed that her work caused her knee damage. He diagnosed
severe tricompartmental osteoarthritis of both knees with near complete loss of joint space,
periarticular osteophytes and subchondral sclerosis in all three compartments based on x-ray.
Dr. Bingham reported, “While I cannot definitively pinpoint a definitive cause of the beginning
of arthritis, certainly the speed of her progress and the severity of her presentation at 52 years old
is abnormal for her age. In my medical opinion, the nature of her work is a significant
contributing factor to the progression of her osteoarthritis.”
By decision dated April 17, 2015, OWCP reviewed the merits of appellant’s claim and
denied modification of the prior decisions. It found that Dr. Bingham’s report was insufficiently
detailed, did not contain supportive medical documents, such as x-rays, and did not explain how
appellant’s arthritis differed from the natural course and how the work activities would alter or
accelerate the natural process.

2

Docket No. 13-2117 (issued February 18, 2014).

3

LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.4
ANALYSIS
The Board finds that appellant has not submitted the necessary rationalized medical
opinion evidence to establish a causal relationship between her diagnosed bilateral knee arthritis
and her accepted employment duties.
As noted previously, the Board reviewed Dr. Bingham’s reports through March 26, 2013
and found that these reports were not sufficiently detailed and well-reasoned to meet appellant’s
burden of proof in her occupational disease claim. On reconsideration from OWCP, appellant
submitted an additional report dated May 20, 2014. Dr. Bingham described appellant’s
implicated job duties of walking long distances carrying heavy packages. He opined that this
resulted in an abnormal increased strain across her knees and left her very susceptible to
increased wear. Dr. Bingham again diagnosed bilateral knee osteoarthritis based on x-rays. He
noted that the speed of the progress and the severity of her bilateral knee arthritis presentation
was abnormal for her age of 52. Dr. Bingham again concluded, “In my medical opinion, the
nature of her work is a significant contributing factor to the progression of her osteoarthritis.”
However, he again does not explain how or why her specific work duties have contributed to the
progression of her osteoarthritis.
The Board finds that this additional report is essentially cumulative of the previous
reports submitted by Dr. Bingham. In his December 10, 2012 report previously reviewed by the
Board, Dr. Bingham made essentially the same findings and conclusions as in the May 20, 2014
report. The Board finds that this report has the same deficiencies as Dr. Bingham’s previous
reports and is therefore insufficient to meet appellant’s burden of proof to establish her
occupational disease claim as it lacks the necessary medical reasoning.
3

20 C.F.R. § 10.5(q).

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral knee
injuries due to factors of her employment.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

